Name: Commission Regulation (EC) No 1324/2004 of 19 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 20.7.2004 EN Official Journal of the European Union L 246/19 COMMISSION REGULATION (EC) No 1324/2004 of 19 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 20 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 19 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 39,9 999 39,9 0707 00 05 052 61,4 999 61,4 0709 90 70 052 77,9 999 77,9 0805 50 10 052 65,1 388 62,8 524 57,1 528 49,8 999 58,7 0808 10 20, 0808 10 50, 0808 10 90 388 81,5 400 110,2 404 86,6 508 78,3 512 91,6 524 83,4 528 79,7 720 71,5 804 92,2 999 86,1 0808 20 50 052 120,3 388 88,2 512 87,2 528 80,3 999 94,0 0809 10 00 052 187,8 094 69,5 999 128,7 0809 20 95 052 287,4 400 299,0 404 303,6 999 296,7 0809 30 10, 0809 30 90 052 161,0 999 161,0 0809 40 05 512 91,6 624 171,0 999 131,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.